Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/17/2022 has been entered.
 Response to Amendment
The amendment filed 01/17/2022 has been entered.  Claims 1-19 remain pending. Claim 20 has been cancelled. Claim 21 has been added.   

The amendments to the claims have overcome each and every rejection under 35 USC 112(b) made in Final-Rejection mailed 09/20/2021 and those rejections are hereby withdrawn. 
Response to Arguments
Applicant's arguments filed 01/17/2022 have been fully considered but they are not persuasive. The amendments to the claims have changed the scope of the claims necessitating new or modified grounds of rejection. Please see new or modified grounds of rejection below.  

Claim Objections
Claim 11 objected to because of the following informalities:  the claim uses nomenclature which does not match amended parent claim. Notably: “a chord”, “a leading edge”, “a trailing edge”. Each of these structural features have been amended to be defined in parent claim 1 and, as they are obviously . 
Appropriate correction is required.
Claim 13 objected to because of the following informalities:  the claim uses nomenclature which does not match amended parent claim. Notably: “a circumferential pitch”. This structural feature has been amended to be defined in parent claim 1 and, as it is obviously the same structural feature as claimed in parent claim 1, does not render the claims indefinite but does reduce clarity of the record.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 3-6, 19, & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160214727 to Hamel in view of US 20160273547 to Gallagher.
(a) Regarding claims 1 & 21: 
(i) Hamel discloses a boundary layer ingestion fan system (boundary layer ingestion fan 106, Par 0024, Fig 1) for location aft of the fuselage of an aircraft (Fig 1), comprising: 
a nacelle (nacelle 312, Par 0030, Fig 4) defining a duct (duct 316, Par 0030, Fig 4); 
the nacelle arranged on an aft end of the fuselage and configured to ingest boundary layer airflow flowing over an outer surface of the fuselage (Figs 1-2),
a fan (BLI fan 106, Par 0030, Fig 4) located within the duct (Fig 4), 
the fan comprising a hub (rotor shaft 306, Par 0030, Fig 4) arranged to rotate around a rotational axis (centerline axis 302, Par 0030, Fig 4) and a plurality of blades attached to the hub (Par 0030, Fig 4), each of which has: 
a span from a root (radially innermost portion of blades 308 within duct 316, Par 0030, Fig 4) at the hub (Fig 4) defining a 0 percent span position to a tip (radially outermost portion of blades 308, Fig 4) defining a 100 percent span position and a plurality of span positions therebetween (Fig 4), 
a plurality of outlet guide vanes (support vanes 310, Par 0030) aft of the fan (Fig 4); 
an afterbody (inner casing 314) aft of the plurality of outlet guide vanes (Fig 4) and which tapers to an apex (portion of inner casing 314 near centerline axis 302, Fig 4) having an apex angle with respect to the rotational axis of between 35 and 45 degrees (reasonably disclosed in Figure 4),
wherein a circumferential pitch is defined at each span position between each one of said plurality of blades (inherently must exist), 
in which a leading edge (322, Par 0033, Fig 4) and a trailing edge (324, Par 0033, Fig 4) of each one of said plurality of blades define, for each span position, a chord therebetween (line connecting leading and trailing edges at each span location, Fig 4) having a chord length, and in which a ratio of circumferential pitch to chord length exists at each span position (inherently must exist). 
(ii) Hamel does not disclose wherein the ratio of circumferential pitch to chord length at less than a 30 percent span position is less than 0.65. 
(iii) Gallagher is also in the field of fan systems (“fan section”, see abstract) and teaches: 
a fan (42, Par 0051, Fig 2A) comprising a plurality of blades (74, Par 0051, Fig 2A), 
each blade having a plurality of span positions from 0% - 100% span (Par 0054, Fig 3B), 
wherein a circumferential pitch (CP, Par 0053) is defined at each span position between each one of said plurality of blades (Par 0053), 
wherein a leading edge (82) and a trailing edge (84) of each one of said plurality of blades define, for each span position, a chord therebetween having a chord length (CD, Par 0053), and
in which a ratio of circumferential pitch to chord length (CP/CD; which is the inverse of CD/CP which is the solidity at that span location) at each span position less than a 30 percent span position is less than 0.65 (ratio of circumferential pitch to chord length CP/CD of less than 0.65 correlates to a ratio of chord length to circumferential pitch CD/CP, or solidity, of more than approximately 1.54; Gallagher teaches such a ratio at less than 30% which is reasonably disclosed in Fig 5 for at least curves 92-93; see also Par 0061). 
Hamel to that as taught by Gallagher for the purpose of improving weight of the fan system thereby reducing fuel consumption (Par 0063). 
(v) Gallagher further teaches wherein the ratio of circumferential pitch to chord length at greater than a 70% span position is greater than 0.8 (reasonably disclosed in Fig 5 for at least curves 93-93).  
(b) Regarding claims 3-6: 
(i) The proposed combination teaches the fan system of claim 1. 
(ii) Hamel further discloses wherein each of the plurality of blades has a stagger angle relative to the rotational axis (each blade must have a stagger angle at each and every span position of the blade). 
(iii) Hamel does not explicitly disclose wherein the stagger angle: 
is 40 degrees or greater at the 0 percent span position;
is 60 degrees or less at the 100 percent span position;
is 40 degrees or greater at all span positions on the blade; or
is 60 degrees or less at all span positions on the blade.
(iv) Gallagher further teaches: 
each span position having a stagger angle (stagger angle α, Par 0077, Fig 4), and 
wherein the stagger angle for all span positions is about 55 degrees (Par 0077). 
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stagger angle as disclosed by Hamel to those as taught by Gallagher for the purpose of improving aerodynamic efficiency, structural integrity, and vibration mitigation (Par 0055) to provide very high 
(c) Regarding claim 19: 
(i) The proposed combination teaches the fan system of claim 1. 
(ii) Hamel further discloses wherein the hub has a negative hade angle with respect to the rotational axis at an axial position coincident with the leading edge of the blades (Fig 4).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 201600214727 to Hamel in view of US 20160273547 to Gallagher in further view of US 20180051716 to Cheung as evidenced by US 20060043236 to Campbell.
(a) Regarding claim 2: 
(i) The proposed combination teaches the fan system of claim 1. 
(ii) Hamel suggests (Fig 4) but does not explicitly disclose wherein the afterbody has an apex angle of 40 degrees. However, the Applicant has not disclosed any new or unexpected results from having an apex angle of 40 degrees. 
(iii) Cheung is also in the field of boundary layer ingestion (BLI) fans (300) and teaches wherein an afterbody (tail cone 318) is shaped to minimize drag on the BLI fan system (Par 0037), of which the apex angle (taper angle) is well-known in the art as a variable which affects aerodynamic performance as evidenced by the method of Campbell (Campbell: Par 0005, taper angle T; step 602, Fig 6), establishing the apex angle as a result effective variable. 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apex angle of the disclosed Cheung: Par 0037). 

Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 201600214727 to Hamel in view of US 20160273547 to Gallagher in further view of US 8689538 to Sankrithi.
(a) Regarding claims 7-9: 
(i) The proposed combination teaches the fan system of claim 1. 
(ii) Hamel further discloses wherein, for each one of said plurality of blades, a leading edge (16) and a trailing edge (18) define, for each span position, a chord (20) therebetween having a chord length (Fig 1C).  
(iii) Hamel does not explicitly disclose wherein, for each one of said plurality of blades:
the ratio of chord length at the 0 percent span position to chord length at the 100 percent span position is 1 or greater; 
the ratio of chord length at the 0 percent span position to chord length at the 100 percent span position is 1.25 or greater; nor
wherein the ratio of chord lengths between the 0 and 25 percent span positions to the chord length at the 100 percent span position is 1.25 or greater. 
(iii) Sankrithi is also in the field of fans (see title) and teaches: 
a fan blade (blade 1608, Fig 16), 
wherein a chord length at a 0 percent span position (root chord 1612, Fig 16) is about 3-4 times greater than the chord length at a 100 percent span position (radially outer tip of blade 1608, Fig 1), and 
wherein the chord lengths taper from a maximum chord length at the 0 percent span position to a minimum chord length at the 100 percent span position (Fig 16), with all chord lengths from the 0 to 25 percent span locations being reasonably disclosed as being greater than 1.25 times the chord length at the 100 percent span position (Fig 16). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of blades as disclosed by Hamel with the ratios of chord lengths as taught by Sankrithi for the purpose of achieving greater lift at the roots of the blades by utilizing an end-plating effect (root loading) and making the roots of the blades stronger (Col 18 Lns 9-26). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 201600214727 to Hamel in view of US 20160273547 to Gallagher in further view of US 8689538 to Sankrithi in even further view of US 20190383295 to Eggers.
(a) Regarding claim 10:  
(i) The proposed combination teaches the fan system of claim 7. 
(ii) The proposed combination does not explicitly teach wherein the ratio of chord lengths between the 75 and 100 percent span positions to chord length at the 100 percent span position is 1 or less.
(iii) Eggers is also in the field of fan blades (fan blades 126) and teaches: 
a plurality of fan blades (fan blades 126, Par 0053, Fig 4), 
each of the plurality of fan blades having a span from a 0 percent span position (radially inner portion of blades 126, Fig 4) to a 100 percent span position (radially outer portion of blades 126, Fig 4); 
wherein a chord length of each blade decreases along a span direction from a local maximum chord length proximate the 0 percent span position (local maximum 226, Par 0053, Fig 4) to a local minimum chord length (local minimum 228, Par 0053, Fig 4) proximate the outer half of the span (Fig 4), and 
the chord length increases along the span direction to a local maximum chord length proximate the blade tip (local maximum 230, Par 0053, Fig 4) thereby creating a widened blade tip (Par 0053, Fig 4).  
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of blades as taught by the proposed combination with the local minimum chord length as taught by Eggers for the purposes of moving consistent amounts of air throughout the chord of the blades and funneling the airflow (Par 0035), accelerating the airflow (Par 0036), and initiating a funnel-shaped outlet airflow (Par 0053; such as flow passage 316 of Hamel which increases in cross-sectional area in a downstream direction as shown in Figures 4 & 5 of Hamel). 

Claim 11-12, & 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 201600214727 to Hamel in view of US 20160273547 to Gallagher in further view of US 5079916 to Johnson. 
	(a) Regarding claim 11:
		(i) The proposed combination teaches the fan system of claim 1. 
		(ii) Hamel further discloses, for each one of said plurality of blades: 
a blade thickness defined for each span position thereof which is normal to said chord that extends from the leading edge to the trailing edge of the blade and which is defined as a maximum circumferential distance between a pressure surface and a 
wherein the leading edge and the trailing edge define, for each span position, the chord therebetween having a chord length (see rejection of claim 1 above). 
(ii) Hamel does not explicitly disclose wherein a ratio of blade thickness at the 0 percent span position to chord length at the 0 percent span position is 0.1 or greater.
(iii) Johnson is also in the field of blades (propellers 54/56) and teaches a plurality of blades (propellers 54/56), each of which has: 
a span from a hub (hub radius R3, Fig 1) defining a 0 percent span position to a tip (tip radius R4, Fig 1) defining a 100 percent span position and a plurality of span positions therebetween(Fig 1), 
a leading edge (upstream edge of propellers 54/56, Figs 1/7) and a trailing edge (downstream edge of propellers 54/56, Figs 1/7) defining, for each span position, a chord (chord C, Fig 7) therebetween having a chord length, a blade thickness (thickness T, Fig 7) defined for each span position thereof which is normal to said chord and which is defined as a maximum distance between a pressure surface and a suction surface of each blade (Fig 7); 
wherein a ratio (thickness to chord ratio, “T/C”, Col 8 Lns 56-59) of blade thickness at the 0 percent span position to chord length at the 0 percent span position is 0.1 or greater (T/C = 0.14 at hub, Col 8 Lns 58-59, Claims 12/15).
(iii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blade thickness at the 0 percent span position as disclosed by Hamel to be 0.14 the chord length at the 0 percent span position as taught by Johnson for the purpose of improving transfer 
(b) Regarding claim 12: 
	(i) The proposed combination teaches the fan system of claim 11. 
(ii) The proposed combination further teaches wherein, for each one of said plurality of blades, a ratio of blade thickness at the 100 percent span position to chord length at the 100 percent span position is 0.02 (Johnson: T/C = 0.02 at tip, Col 8 Lns 58-59, Claims 12/15).
(c) Regarding claims 17-18: 
		(i) The proposed combination teaches the fan system of claim 1. 
(ii) Hamel does not explicitly disclose wherein a hub-tip ratio of the fan, defined as the ratio of the diameter of the hub to the diameter of the fan measured at the leading edge of the blades, is from 0.45 to 0.55; nor wherein the hub-tip ratio of the fan is 0.5. 
(iii) Johnson further teaches wherein a hub-tip ratio of the fan, defined as the ratio of the diameter of the hub to the diameter of the fan measured at the leading edge of the blades, is from 0.45 to 0.55; and wherein the hub-tip ratio of the fan is 0.5 (Col 8 Lns 42-44; Claims 4 & 11).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub-tip ratio as disclosed by Hamel to be 0.5 as taught by Johnson for the purpose of improving aerodynamic performance (Col 8 Lns 35-42). 
	
Claim 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 201600214727 to Hamel in view of US 20160273547 to Gallagher in further view of US 20040136831 to Barb as evidenced by US 5352092 to Ferleger and US 2592471 to Sawyer. 
	(a) Regarding claims 13-16:
		(i) The proposed combination teaches the fan system of claim 1. 
		(ii) Hamel further discloses, for each one of said plurality of blades: 
a blade thickness defined for each span position which is normal to said chord and which is defined as a maximum circumferential distance between a pressure surface and a suction surface of each blade (blades must have some thickness between pressure and suction surfaces perpendicular to chord 20 along each span location, Fig 4); and 
the circumferential pitch between each one of said plurality of blades (see rejection of claim 1 above); 
a blade inlet angle β1 which is the angle of a camber line at the leading edge relative to the rotational axis (must exist for all blades 308); 
a blade blockage which is the ratio of the blade thickness to the product of the circumferential pitch and the cosine of a blade inlet angle (must exist for all blades 308).
(ii) Hamel does not explicitly disclose wherein the blade blockage is: 
0.25 or greater at the 0 percent span position; 
0.6 or greater at the 0 percent span position; 
0.25 over the inner 25 percent of span; nor 
0.4 over the inner 10 percent of span.
Barb is also in the field of blades (see title) and teaches wherein blockage affects blade performance as well as stresses on a hub (Par 0008/0026) thereby recognizing blockage as a result effective variable which is known in the art to be a function of the maximum thickness of a blade divided by the space between those blades as evidenced by Ferleger (Col 5 Lns 58-59) and that the space between blades is a product of blade pitch length at a particular span location and the cosine of a leading edge blade inlet angle as evidenced by Sawyer (Col 4 Equation 7; where α is width between adjacent blades Col 3 Ln 70, b is blade pitch Col 4 Ln 28, θ is blade inlet angle θ1 at the leading or edge Col 4 Ln 33, and τ = 0 at the leading edge Col 4 Lns 32-35). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blockage value along the span of each blade to those claimed through routine optimization of a result effective variable which requires only ordinary skill in the art, see MPEP 2144.05(II).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10458426 to Wilkin, II teaches a ratio of circumferential pitch to chord length which is distributed along the span of an airfoil similarly to the ranges presently claimed (Fig 5).  US 20090257866 to Greim teaches a pitch ratio, t/s, which is similar to the claimed ratio range near the 0% span location (pitch t, chord s, Par 0026, Fig 5). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745